UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7963



JAMES C. HARRIS,

                                            Petitioner - Appellant,

          versus


VANESSA P. ADAMS, Warden,

                                             Respondent - Appellee.



                            No. 07-6468



JAMES C. HARRIS,

                                             Plaintiff - Appellant,

          versus


VANESSA P. ADAMS, Warden,

                                              Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cv-00057-HEH)


Submitted:   May 10, 2007                 Decided:   May 14, 2007
Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James C. Harris, Appellant Pro Se. Jonathan Holland Hambrick,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In these consolidated appeals, James C. Harris, a federal

prisoner, appeals the district court’s orders denying relief on his

28 U.S.C. § 2241 (2000) petition and subsequent Fed. R. Civ. P.

59(e) motion for reconsideration. Harris also appeals the district

court’s order denying his motion for release. We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See Harris v. Adams, No.

3:06-cv-00057-HEH (E.D. Va. Nov. 1, 2006; Jan. 16, 2007; Mar. 23,

2007).   We deny Harris’s motion for appointment of counsel.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -